Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Daniel W. Bullock, M.D., ) Date: August 23, 2007
)
Petitioner, )
)

-V.- ) Docket No. C-07-256

) Decision No. CR1640
Centers for Medicare & Medicaid )
Services. )
)

DECISION

In January 2002, Petitioner, Daniel W. Bullock, M.D., was convicted of felony tax
fraud. Based on that conviction, the Centers for Medicare & Medicaid Services (CMS)
has revoked his Medicare billing privileges. Petitioner appeals. CMS now moves for
summary judgment, arguing that no material facts are in dispute and that it is entitled to
judgment as a matter of law. I agree and affirm CMS’s revocation of Petitioner’s
Medicare billing privileges.

Background

CMS, acting on behalf of the Secretary of Health and Human Services, “may” revoke a
currently enrolled provider’s Medicare billing privileges if, within the preceding 10 years,
the provider was convicted of a felony offense that CMS “has determined to be
detrimental to the best interests of the program and its beneficiaries.” 42 C.F.R.

§ 424.535(a)(3); see also Social Security Act (Act) §§ 1842(h)(8) (The Secretary may
terminate his agreement with a participating physician who has been convicted of a felony
for an offense which the Secretary has determined is “detrimental to the best interests of
the program or program beneficiaries”) and 1866(b)(2)(D) (The Secretary may terminate
a provider agreement after he ascertains that the provider has been convicted of a felony
“which the Secretary determines is detrimental to the best interests of the program or
program beneficiaries”). Offenses for which billing privileges may be revoked include
financial crimes such as tax evasion, and any crime that would result in mandatory
exclusion under section 11 28(a) of the Act. 42 C.F.R. § 424.535(a)(3)(i)(B) and (D).

Section 1866(j)(2) of the Act creates appeal rights for providers and suppliers where
enrollment has been denied, including the revocation of billing privileges, using the
procedures that apply under section 1866(h)(1) of the Act. These procedures provide for
review by an Administrative Law Judge (ALJ) and the right to appeal the ALJ’s decision
to the Departmental Appeals Board, 42 C.F.R. Part 498, et seq.

In this case, the parties agree that in January of 2002, Petitioner was convicted of felony
tax fraud in U.S. District Court for the Eastern District of California.' CMS Ex. 3. CMS
now asks for summary judgment (CMS Br.), arguing that, based on that conviction, CMS
had the discretion to revoke Petitioner's Medicare billing privileges, and CMS’s exercise
of its discretion is not reviewable. Petitioner opposes (P. Br.) and argues that a hearing is
necessary to consider certain relevant factors. CMS has submitted exhibits marked CMS
Exs. 1-3, and Petitioner has submitted exhibits marked P. Exs. 1-4. The parties also filed
Reply briefs (CMS Reply and P. Sur-reply).

Discussion

CMS may revoke Petitioner’s Medicare billing privileges because, within
the last 10 years, Petitioner was convicted of tax fraud and conspiracy to

commit fraud against the United States, which are felonies detrimental to
the best interests of the program.

Summary judgment is appropriate if the affected party has either “conceded all of the
material facts or proffered testimonial evidence only on facts which, even if proved,
clearly would not make any substantive difference in the result.” Michael J. Rosen, M.D.,
DAB No. 2096 (2007), at 4; see also Big Bend Hosp. Corp. d/b/a Big Bend Medical Ctr.,
DAB No. 1814 (2002), aff'd, Big Bend Hosp. Corp. v. Thompson, No. P-02-CA-030
(W.D. Tex. Jan. 2, 2003).

' CMS tefers to the January 29, 2002 conviction, and Petitioner refers to the
January 7, 2007 sentencing. CMS Ex. 1; P. Br. at 2. Petitioner was sentenced to eighteen
months in prison followed by three years of supervised release. P. Ex. 1, at 10-11.

° IT make this one finding of fact/conclusion of law to support my decision.
3

he relevant regulation provides that if a provider has been convicted of “financial
crimes, such as... income tax evasion” within the last 10 years preceding revalidation of
enrollment, CMS may revoke its Medicare billing privileges. 42 C.F.R. § 424.535(a)(3).
Asa matter of law, the Secretary has determined that tax fraud is among those felonies
“detrimental to the best interests of the Medicare program or its beneficiaries” for which
billing privileges may be revoked. Md.

Here, there is no dispute as to Petitioner’s January 2002 conviction of tax fraud and
conspiracy to commit fraud against the United States. P. Br. at 1. Thus, under the plain
language of the regulation, CMS may revoke Petitioner’s billing privileges.

Petitioner nevertheless points to language from the regulation’s preamble that provides
that when revoking a provider’s billing privileges, CMS would consider certain factors
(severity of the offenses, mitigating circumstances, risk to the Medicare program and
beneficiaries, the possibility of corrective action plans, and beneficiary access to care).

P. Request for hearing at 2; see 71 Fed. Reg. 20,754, 20,761. In Petitioner’s view, CMS
was required to consider these factors, failed to do so, and such failure is a basis for
reversal of the revocation. At the least, Petitioner argues, he is entitled to present
evidence at an in-person hearing so that | may determine whether, based on those factors,
his Medicare participation is “detrimental” to the program or its beneficiaries. I disagree.

Where the statutory and regulatory language is unambiguous, there is no need to look
further” Abermarle Corp. v. Herman, 221 F.3d 782, 786 (Sth Cir. 2000); see also County
of Los Angeles v. U.S. Dep't of Health & Human Services, No. 96-55161, 1997 WL
257492 (9th Cir. May 14, 1997); Wildlife Federation v. Marsh, 721 F.2d 767, 773 (Sth
Cir. 1983); Ass'n of American Railroads v. Costle, 565 F.2d 1310, 1316 (D.C. Cir. 1977);
Alexander v. U.S. Dep't of Hous. & Urban Dev., 555 F.2d 166, 171 (7th Cir. 1977).
Moreover, the statute and regulation explicitly afford CMS that discretion to revoke
Petitioner's billing privileges, and | have no authority to review CMS’s exercise of
discretion. The Departmental Appeals Board has repeatedly declined to interject itself
into the discretionary enforcement processes of components of the Department of Health
and Human Services. CMS Br. at 5-6; see Wayne E. Imber, M.D., DAB No. 1740 (2000);

* Elsewhere in the preamble, drafters emphasized that income tax evasion is
among the felonies that “we determine to be detrimental to the best interest of the
Medicare program or its beneficiaries.” 71 Fed. Reg. at 20,760. “We believe it is
reasonable for the Medicare program to question the honesty and integrity of the
individual or entity with such a history [of financial crimes] in providing services and
claiming payment under the Medicare program.” /d.
4

Brier Oak Terrace Care Ctr, DAB No. 1798 (2001). Once | have determined that there
is a legal and factual basis for revoking Petitioner's billing privileges, | am “without
jurisdiction to evaluate on any basis whatsoever the propricty of [CMS’s] exercise of
discretion in deciding to proceed with the imposition of the exclusion.” Michael J.
Rosen, M.D., DAB No. 2096 (2007), at 14 (citing Michael J. Rosen, M.D., DAB CRIS66
(2007)); see also Puget Sound Behavioral Health, DAB No. 1944 (2004), at 15-16 (where
regulation uses perm e rather than mandatory language AIL.J had no authority to
compel CMS to exercise its discretion).

Conclusion

Here, Petitioner admits that he was convicted of a felony ~ tax fraud. CMS may revoke
his Medicare billing number for a felony it determines to be detrimental to the best
interests of the program or program beneficiaries. CMS has determined that tax fraud is
detrimental to the best interests of the program or its beneficiaries. | therefore affirm the
Hearing Officer's decision.

/s/ Carolyn Cozad Hughes
Administrative Law Judge
